Citation Nr: 1047697	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  05-11 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas



THE ISSUE

Entitlement to service connection for residuals of a right foot 
fungal infection.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from January 
1953 to December 1954.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2005 rating 
decision by the Waco, Texas RO.  This case was before the Board 
in January 2007, August 2009, and July 2010 when the Board 
considered whether new and material evidence had been received to 
reopen the claim.  In January 2007 and August 2009 that matter 
was remanded to the RO.  In July 2010, the Board reopened the 
claim and remanded the matter for development and de novo review.  

In a March 2009 statement, the Veteran raised the issue of 
entitlement to service connection for depression.  As was 
noted in the Board's July 2010 decision, this matter has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is again referred to the AOJ 
for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.


REMAND

In the July 2010 remand it was noted that a finding of a fungal 
infection (onychomycosis) in the same anatomical location that 
was the site of a fungal infection in service raised a medical 
question of whether there was a nexus between the two.  The Board 
remand, in part, sought to resolve that matter via an examination 
to obtain a nexus opinion.  On VA skin examination in September 
2010, the examiner found no evidence of any present fungal 
infection on the right foot and opined, without further 
explanation (therefore, inadequate explanation of rationale), 
that "the current condition is less likely than not related to 
fungal infection in the military service".

In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court held 
that the requirement that a claimant have a current disability 
before being granted service connection is satisfied when a 
claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, even 
though the disability may have resolved by the time VA 
adjudicates the claim.  Here, the examiner did not address the 
significance of the records showing the Veteran received 
treatment for right foot onychomycosis during the pendency of 
this claim.  Therefore, the September 2010 VA examination/medical 
opinion is inadequate for rating purposes.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should secure for association with 
the claims file copies of updated complete 
clinical records (i.e., those not already 
associated with the claims file) of all VA 
treatment the Veteran has received for foot 
disability from October 2010 to the present.  

2.  The RO should then return the claims file 
to the September 2010 VA examiner for 
clarification/an addendum opinion.  The 
September 2010 VA examiner is asked to review 
the record and provide an opinion that 
responds to the following:  

(a)	Does the record show that at any time 
during the pendency of this claim, i.e., 
since September 2004, the Veteran had a 
fungal infection of the right foot or 
residuals of such infection?  The 
discussion of rationale for the response 
to this question must specifically address 
the significance of the records showing he 
received treatment for onychomycosis 
during the period.  

(b)	 If it is determined that the Veteran 
indeed had a fungal infection (or chronic 
residuals of such) at any time since 
September 2004, the examiner must further 
opine whether it is at least as likely as 
not (a 50 percent of better probability) 
that such was related to the Veteran's 
diagnosis of athlete's foot in service.  
The provider must explain the rationale 
for all opinions in detail.   

If the September 2010 examiner is 
unavailable, the RO should arrange for the 
claims file to be forwarded to another 
appropriate physician for the opinions 
sought.  

3.  The RO should then re-adjudicate the 
claim de novo.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the Veteran 
and his representative opportunity to respond 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

